DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2020 has been entered.
Response to Amendment
Applicant’s amendments, filed 11/5/2020, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 1.  Claims 1-16 remain pending with claims 10-16 withdrawn from consideration as directed to a non-elected invention.  In view of the amendment to claim 1, the examiner has withdrawn the 35 USC 112 rejection.
Response to Arguments
Applicant’s arguments, dated 11/5/2020, have been fully considered but are deemed moot in view of the claim amendments, the additional subject matter addressed in the prior art rejection that follows.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent US Patent Application Publication 20150044622 by Yang et al. taken collectively with US Patent 5810931 by Stevens et al. 
Yang discloses a semiconductor reaction device, comprising: 
a vacuum chamber (see chamber body, 0037 regarding vacuum state); 
 a stage unit (10/15) disposed in the vacuum chamber and carrying a substrate (W), wherein when the stage unit drives the substrate to rise, the substrate separates the vacuum chamber to form a reaction space and a bottom space (here, the examiner cites Yang 0030 related to adjusting the heating plate and lift pins height and therefore includes a drive unit that rises the substrate and this substrate would then divide the chamber as claimed);  

and a first lifting mechanism inserted into the vacuum chamber through a bottom portion of the vacuum chamber and connecting with the heating unit ( lifting mechanism is noted in Figure 1), wherein the first lifting mechanism is configured for moving the heating unit, so that the heating unit is movable relative to the stage unit (0030);  wherein when the substrate rises to form the reaction space, the distance between the heating unit and the substrate is changed by the first lifting mechanism, thereby changing a temperature of the substrate (this requirement is met by Yang at 0030, but also such is intended use of the claimed structure). 
It is noted that recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).   


    PNG
    media_image1.png
    653
    644
    media_image1.png
    Greyscale

	Yang discloses a stage unit that drives the substrate to rise and dividing the vacuum chamber into a reaction space and bottom space; however fails to disclose division of space such that a precursor entering the vacuum chamber is restricted in the reaction space thereby preventing the precursor from entering the bottom space.  However, Stevens discloses a vapor processing chamber and discloses lifting the substrate to a processing position using a lifting mechanism and discloses such to divide the space into a reaction space (above substrate) and a bottom space (below substrate) and the benefits of such includes isolating the rest of the reaction space from the chamber to prevent contamination from entering the reaction space or 
The examiner notes that Yang discloses moving the stage unit and moving the heater but fails to explicitly provide an embodiment with both lifting mechanisms simultaneously.  However, each is taught individually and therefore combination of such would have led to predictable and successful results.  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.

 	Claim 2:  Yang discloses vacuum chamber has a top portion disposed opposite to the stage unit, and the top portion and the substrate form the reaction space (see Figure 1). 
 	Claim 3:  Yang discloses a second lifting mechanism, i.e. for lifting the stage unit as discussed above.  Lifting mechanism is for the stage, which is in the bottom portion of the chamber and thus would be through the bottom portion of the chamber as claimed. 

 	Claim 5:  Yang discloses a non-reaction material enters the reaction space through the inlet channel, Paragraph 0040 related to nitrogen.  As for the requirement of “the temperature of the substrate and a temperature of the reaction space are controlled by a flow quantity of the non-reaction material” such is both met by the requirement of the gas flow (i.e. will necessarily provide an effect on the temperature control) and also such a requirement is intended use of the instant claim structure and not entitled to patentable weight.
	Claim 6:  Yang discloses deposition (0002, 0023).  Additionally,   such a requirement is intended use of the instant claim structure and not entitled to patentable weight.
 	Claim 7:  Yang discloses an exhausting unit (50), wherein the vacuum chamber comprises an exhausting channel communicating with the reaction space, and an air in the reaction space is exhausted through the exhausting channel and the exhausting unit (0047-0048, Figure 1 and accompanying text).
 	Claim 9:  Yang discloses the heating unit comprises a heater.  The requirement of the output power is intended use of the claimed heating unit and thus the prior art heating unit is capable of being utilized in the same manner and thus this requirement is met by the prior art.   

Claim 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang with Stevens further with KR 20100013592, hereafter KR 592.
Alternatively, the examiner cites here KR 592, also disclosing a wafer processing and discloses lifting mechanisms for both the heater and the stage and therefore taking the .
  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang with Stevens OR Yang with Stevens and KR 592 each taken collectively with US Patent Application Publication 20100043709 by Um.
Yang with Stevens OR Yang with Stevens and KR 592 discloses all that is discussed above and discloses a heater unit that includes a supporting portion, a heater and a lifting portion connected to the supporting portion (see e.g. Figure 1 of Yang ); however, the references fail to disclose the reflector.  However, Um, also teaching of a heater for vacuum processing discloses a similar heating unit for wafer processing and discloses a heating unit that comprises a reflector located between the heater and the supporting portion (Figure 4 and accompanying text) and discloses the reflector provides the benefit of reflect heat from the heater (0033).   Therefore, taking the references collectively, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Yang with Stevens OR Yang with Stevens and KR 592 as applied above to include a reflector as claimed to reap the benefits associated with the inclusion (i.e. reflection of heat and increasing efficiency).
Conclusion
Examiner cites here US Patent 6277198, also discloses raising the substrate on stage to directly contact the vacuum chamber (Figures 1-3 and accompanying text).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P TUROCY/Primary Examiner, Art Unit 1718